Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/15/2021 have been considered.  Claims 4, 7-21, 25, 28-39, 43, 46-60, 64, 67-78 have been cancelled by applicant.  Claims 1-3, 5-6, 22-24, 26-27, 40-42, 44-45, 61-63, 65-66 are currently pending.

Response to Arguments
Applicant’s arguments, see page 11, paragraph 1 - page 15, paragraph 3 of the Remarks, filed 12/15/2021, with respect to claims 1-3, 5-6, 22-24, 26-27, 40-42, 44-45, 61-63, 65-66 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of the respective claims 1-3, 5-6, 22-24, 26-27, 40-42, 44-45, 61-63, 65-66 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method by a first function implemented on a first network node for dynamic service negotiation comprises: 
“transmitting a service description to a second function to enable optimized delivery of a service based on the service description by the second function; and 

and receiving, from the second function, network information associated with a delivery of the service according to the service description previously transmitted by the first network node to the second function, the network information comprising an indication of one or more network capabilities” in combination with other recited elements in claim 1.

The present application also relates to a first network node for dynamic service negotiation, the first network node comprising: 
“the service description comprises information associated with one or more delivery requirements for the service, the service description comprising information related to a trajectory of a receiver of the service and information associated with one or more Quality of Service, (QoS) constraints, the second function being implemented on a second network node, the processing circuitry being further configured to receive, from the second network function, network information associated with a delivery of the service according to the service description previously transmitted by the first network node to the second function, the network information comprising an indication of one or more network capabilities” in combination with other recited elements in claim 22.


“optimizing delivery of the service based on the service description received from the second function, the service description comprising information related to a trajectory of a receiver of the service and information associated with one or more Quality of Service, (QoS) constraints, the second function being implemented on a second network node; and 
transmitting, to the second network function, network information associated with a delivery of the service according to the service description previously received from the second network function, the network information comprising an indication of one or more network capabilities” in combination with other recited elements in claim 40.

The present application also relates to a first network node for dynamic service negotiation, the first network node comprising: 
“optimize delivery of the service based on the service description received from the second function, the service description comprising information related to a trajectory of a receiver of the service and information associated with one or more of Service, (QoS) constraints, the second function being implemented on a second network node, the processing circuitry being further configured to transmit, to the second network function, network information associated with a delivery of the service according to the service description previously received from the second network function, the network information comprising an indication of one or more network capabilities” in combination with other recited elements in claim 61.


A second prior art, Cai et al. (US Publication 2010/0064373 A1), teaches a trajectory is reported in the service request for a service content.
A third prior art, Fordor et al. (US Publication 2016/0150520 A1), teaches a service request comprises information that identifies a service priority level.

However, Masuda, Cai, and Fodor, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471